MORRISON, Judge
(concurring).
Academically my brother ONION is sound, in my opinion, but since we today decided Ex parte Selby, 442 S.W.2d 706, (this day decided), and refused to grant the relief because there was no showing as to what the witness Maggie Morgan would have testified, if at all, had she been permitted to testify, I cannot agree with his conclusion that a remand is called for. Both this case and Ex parte Selby, supra, were collateral attacks upon cases which had not been brought to this Court on appeal.
From this record, I conclude that petitioner has not exercised sufficient diligence in securing affidavits from the witnesses named showing what their testimony woúld be if they had been present at the trial court’s hearing.